 Case 2:20-cv-00125-JRG Document 15 Filed 07/14/20 Page 1 of 1 PageID #: 145




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ALTPASS LLC,                                    §
                                                §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §     CIVIL ACTION NO. 2:20-CV-00125-JRG
                                                §
KYOCERA INTERNATIONAL, INC.,                    §
                                                §
                Defendant.                      §

     .
                                            ORDER
         Before the Court is the Agreed Motion to Stay all Pending Deadlines and Notice of

Settlement (the “Motion”). (Dkt. No. 14.) Having considered the Motion, the Court is of the

opinion that it should be and hereby is GRANTED. It is therefore ORDERED that any and all

deadlines in the above-captioned case are STAYED for thirty (30) days from the date of this Order,

during which time appropriate dismissal papers should be filed.

         So ORDERED and SIGNED this 14th day of July, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
